Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election with traverse of Group I, claims 8-10, drawn to a steel sheet in the reply filed on 01/24/2022 is acknowledged.  The traversal is on the ground(s) that the claims of Groups II-V depend on claim 8 and find unity of invention under PCT Rule 13.1.  This is not found persuasive because the claims filed on 06/12/2020 shared a technical feature of the composition of claim 8. This shared technical feature fails to distinguish over Del Frate et al. (US-20160194739-A1, hereinafter Frate), hence groups I-V do not share a special technical feature and unity of invention is found as lacking under PCT Rule 13.2.
Per the 103 rejection over Frate below, of the current claims filed on 01/24/2022, the shared technical feature of independent claim 8 of group I fails to distinguish over the prior art and hence groups I-V do not share a special technical feature and unity of invention is found as lacking.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II-V, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement.

claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 21 is directed to a method of production of a steel sheet which is a part of group II as opposed to the elected group I of the steel sheet. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Status of Claims
Claims 8 and 11 are amended. Claims 20 and 21 are added. Claims 8-21 remain pending. Claims 11-19, and 21 are withdrawn. Claims 8-10 and 20 remain for examination, wherein claim 8 is the independent claim.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
In this case, figure 1 is a reproduction of figure 1 in prior filed copending application 16/466,959.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.


The abstract of the disclosure is objected to because of "and unavoidable impurities caused by elaboration" it is not clear if “elaboration” is the intended word.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
[0012]: "and unavoidable impurities caused by elaboration", the use of elaboration appears to be a typo or a mistranslation.  
[0038]: “0.3<(Mn/2Al)×exp(C)<2”, it is not clear if the expression is meant to be multiplying by Al or dividing by Al.
[0071], Table 1: “0.3<(Mn/2Al)×exp(C)<2”, it is not clear if the expression is meant to be multiplying by Al or dividing by Al.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 is rejected for indefiniteness due to the limitation “unavoidable impurities caused by processing”. It is unclear what the difference is between unavoidable impurities caused by processing and unavoidable impurities not from processing. 
	Claims 9-10 and 20 are rejected for their dependence on claim 8 which is rejected for indefiniteness. 
	Claim 9 is rejected for indefiniteness due to the limitation “0.3 < (Mn/2Al) x exp(C) < 2”. It is not clear if the expression is meant to be multiplying by Al or dividing by Al. 
	Claim 10 is rejected for indefiniteness due to the limitation “a density of less than or equal to 7.4”. It is unclear what is meant by a density of 7.4. Since 7.4 is lacking units and the specification appears to provide no clarification thereof, it is not clear what type of density is measured. It could be a linear density, or a volume based density, or an area based density, or any iteration of imperial or metric units thereof.   
	Claim 20 is rejected for indefiniteness due to the limitation “a minimum 0.1% of the ordered ferrite”. It is unclear what is meant by 0.1%. It is not clear if 0.1% is of area, or of weight, or of some other unit of measure of the ordered ferrite present. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Del Frate et al. (US-20160194739-A1, hereinafter Frate).
Regarding claim 8, Frate teaches cold rolled steel sheets with high mechanical properties, a good formability and a good ability to receive a coating ([0001]). Frate further teaches a method for making the steel sheets including cold rolling and annealing ([0044], [0046]-[0069]). Frate further teaches a broad range composition ([0016]) which overlaps the claimed ranges of Mn, Al, and Fe and impurities, Nb, and V; encompasses the claimed ranges of Si and Ti; and is within the claimed range of C. 

Frate teaches a broad microstructure and ranges of properties ([0159]-[0167]) which overlap the claimed microstructure range of ferrite and ordered ferrite; encompasses the claimed range of kappa carbides; has the same range of claimed austenite; and overlaps the claimed ultimate tensile strength. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05. 
The composition, microstructural and tensile strength ranges of the instant claim and the broad range of Frate are summarized in the table below.

Instant Claim 8
Frate Broad Range
Composition (wt.%):
C
0.1-0.6
0.1-0.5
Mn
 4 - 20
3.5-10
Al
 5 -15
0-9
Si
 0 - 2
0-5
Fe and unavoidable impurities
Balance
Balance
Optional elements:

Nb
0.01-0.3
0-0.2
Ti
0.01-0.2
0-0.2
V
0.01-0.6
0-0.2
Cu
0.01-2.0
---
Ni
0.01-2.0
---
Ce
0-0.1
---
B
0-0.01
0-0.0035
Mg
0-0.05
---
Zr
0-0.05
---
Mo
0-2.0
---
Ta
0-2.0
---
W
0-2.0
---
Microstructure (%):
Austenite 
10-50
10-50

2 or less (optional)
5 or less
Ferrite and Ordered Ferrite
Remainder

Ferrite

25-90
Properties:
Ultimate Tensile Strength (MPa)
 900 or more
1000-50*Al (550 to 1000)


Note that the limitations “the austenite phase optionally including intragranular kappa carbides” and “optionally including up to 2% of intragranular kappa carbides (Fe,Mn)3AlCx” are contingent limitations that do not positively require the kappa carbides as claimed. Applicant is directed to MPEP 2111.04. 
Regarding claim 9, applicant is remind that the claim is rejected for indefiniteness as stated above in the 112(b) rejection. For purpose of examination Mn/2Al is treated as 0.5Mn/Al.  
Frate is silent on an expression: 0.3<(Mn/2Al)×exp(C)<2.  However, using the ranges of Mn: 3.5-10 wt.%, Al: 0-9 wt.%, and C: 0.1-0.5 wt.% of Frate broad composition ([0016]) with the claimed expression leads to an overlapping range 0.92 or more for the expression.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
Regarding claim 10, applicant is remind that the claim is rejected for indefiniteness as stated above in the 112(b) rejection.
Frate teaches a steel sheet with a low density (abstract) which is close enough to the claimed density. 
In this case, the prior art value of low density for a steel sheet is considered close enough to the claimed range of 7.4 or less that the skilled artisan would have expected the prima facie case of obviousness. It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor. Applicant is directed to MPEP 2144.05.
Frate further teaches a uniform elongation of 15% or more ([0013]) which is within the claimed range.  
Regarding claim 20, applicant is remind that the claim is rejected for indefiniteness as stated above in the 112(b) rejection. 
Frate is silent on ordered ferrite. 
The instant specification teaches a method for slab reheating, hot rolling, cooling, coiling, a first heat treatment at 750-900 °C for 600 s or less, and a second heat treatment of annealing at 150-600 °C for 10s to 1000 h ([0054]-[0068]). Further the instant specification teaches that the ordered ferrite is formed during the second annealing step providing strength to the alloy ([0052]).
Frate teaches a similar method with hot rolling a slab, cooling, coiling, a heat treatment from Tmax - Tmin (647-1154 °C) for 30 to 700 s and a second treatment of holding the steel at a temperature of 350-550 °C for 10 to 300 s ([0046]-[0069]).  In particular, the second treatment overlaps the instant specification second annealing step for the formation of ordered ferrite.   
The position taken is based on a routine practice of the invention of Frate, which has a similar composition ([0016]) and overlapping processing steps ([0046]-[0069]) with the processing of the instant specification ([0054]-[0068]). The same composition as claimed, .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8, 10 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-48 of copending Application No. 16/302,999 (‘999). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 16-19 of ‘999 teach steels with composition and microstructure which overlaps the limitations of instant claim 8. Claims 16 and 26 of ‘999 teach properties which overlap those of instant claims 8 and 10.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05.
With regards to the required amount of 0.1% or more of ordered ferrite of claim 20, the claims of ‘999 are silent on it. However claim 29 of ‘999 teaches a method with two step heat treatment wherein the second step of annealing at 400-700 °C and hold for 1 minute to 150 
The position taken is based on a routine practice of ‘999, which has a similar composition and an overlapping method with the method of the instant specification ([0054]-[0068]). The same composition as claimed, processed in the same manner, would be reasonably expected to yield the same results.  The claimed feature would have naturally flowed from following the teachings of the prior art.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The claim limitations of the instant claims, and claims 16-19 and 26 of ‘999 are summarized in the table below.

Instant Claims 8, 10 and 20
Claims 16-19 and 26 of ‘999
Composition (wt.%):
C
0.1-0.6
0.6 to 1.3
Mn
 4 - 20
15 to 35
Al
 5 -15
6 to 15
Si
 0 - 2
2.40 or less
Fe and unavoidable impurities
Balance
Balance
Optional elements:

Nb
0.01-0.3
0-2.0
Ti
0.01-0.2
0-2.0
V
0.01-0.6
0-2.0
Cu
0.01-2.0
0-3.0
Ni
0.01-2.0
0-3.0
Ce
0-0.1
---
B
0-0.01
0-2.0
Mg
0-0.05
---
Zr
0-0.05
0-2.0
Mo
0-2.0
0-2.0
Ta
0-2.0
0-2.0
W
0-2.0
0-2.0

Austenite 
10-50
Remainder
Intragranular Kappa Carbides
2 or less (optional)
at least 0.1
Ferrite and Ordered Ferrite
Remainder
---
Ferrite

up to 10
Ordered Ferrite
0.1 or more
---
Properties:
Ultimate Tensile Strength (MPa)
 900 or more
at least 1300
Density 
7.4 or less
7.2 or less
Elongation (%)
9 or higher
at least 5


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 8, 10 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-43 of copending Application No. 16/302,977 (‘977). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 16-17 of ‘977 teach steels with composition, properties and microstructure which overlaps the limitations of instant claim 8 and 10. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05.
With regards to the required amount of 0.1% or more of ordered ferrite of instant claim 20 and an elongation of 9% or higher of instant claim 8, the claims of ‘977 are silent on them. However claim 25 of ‘977 teaches a method with two step heat treatment wherein the second step of annealing at 400-700 °C and hold for 1 minute to 150 hours overlaps the crucial processing step of the instant specification of heating between 150° C and 600° C for a duration 
The position taken is based on a routine practice of ‘977, which has a similar composition and an overlapping method with the method of the instant specification ([0054]-[0068]). The same composition as claimed, processed in the same manner, would be reasonably expected to yield the same results.  The claimed ordered ferrite feature and elongation property would have naturally flowed from following the teachings of the prior art.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The claim limitations of the instant claims, and claims 16-17 and 25 of ‘977 are summarized in the table below.

Instant Claims 8, 10 and 20
Claims 16-17 and 25 of ‘977
Composition (wt.%):
C
0.1-0.6
0.6 to 1.3
Mn
 4 - 20
15 to 35
Al
 5 -15
6 to 15
Si
 0 - 2
2.40 or less
Fe and unavoidable impurities
Balance
Balance
Optional elements:

Nb
0.01-0.3
0-2.0
Ti
0.01-0.2
0-2.0
V
0.01-0.6
0-2.0
Cu
0.01-2.0
0-3.0
Ni
0.01-2.0
0-3.0
Ce
0-0.1
---
B
0-0.01
0-2.0
Mg
0-0.05
---
Zr
0-0.05
0-2.0
Mo
0-2.0
0-2.0
Ta
0-2.0
0-2.0
W
0-2.0
0-2.0
Microstructure (%):
Austenite 
10-50
Remainder

2 or less (optional)
at least 0.1
Ferrite and Ordered Ferrite
Remainder
---
Ferrite

up to 10
Ordered Ferrite
0.1 or more
---
Properties:
Ultimate Tensile Strength (MPa)
 900 or more
at least 1000
Density 
7.4 or less
7.3 g/cm3 or less
Elongation (%)
9 or higher
---


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 8, 10 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-34 of copending Application No. 16/302,997 (‘997). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 15-18 of ‘997 teach steels with composition and microstructure which overlaps the limitations of instant claim 8. Claims 22 of ‘997 teaches properties which overlap those of instant claims 8 and 10.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05.
With regards to the density of instant claim 10, the claims of ‘997 are silent on it. 
The position taken is based on a routine practice of ‘997, which has a similar composition and an overlapping method of claim 25 with the method of the instant specification ([0054]-[0068]). The same composition as claimed, processed in a similar manner, would be reasonably expected to yield the claimed density which would have naturally flowed 
The claim limitations of the instant claims, and claims 15-18 and 22 of ‘997 are summarized in the table below.

Instant Claims 8, 10 and 20
Claims 15-18, and 22 ‘997
Composition (wt.%):
C
0.1-0.6
0.6 to 1.3
Mn
 4 - 20
15 to 35
Al
 5 -15
5 to 15
Si
 0 - 2
2.40 or less
Fe and unavoidable impurities
Balance
Balance
Optional elements:

Nb
0.01-0.3
0-2.0
Ti
0.01-0.2
0-2.0
V
0.01-0.6
0-2.0
Cu
0.01-2.0
0-4.0
Ni
0.01-2.0
0-4.0
Ce
0-0.1
---
B
0-0.01
0-2.0
Mg
0-0.05
---
Zr
0-0.05
0-2.0
Mo
0-2.0
0-2.0
Ta
0-2.0
0-2.0
W
0-2.0
0-2.0
Microstructure (%):
Austenite 
10-50
Remainder
Intragranular Kappa Carbides
2 or less (optional)
up to 3 (optional)
Ferrite and Ordered Ferrite
Remainder
---
Ferrite

up to 10
Ordered Ferrite
0.1 or more
---
Properties:
Ultimate Tensile Strength (MPa)
 900 or more
at least 900
Density 
7.4 or less
---
Elongation (%)
9 or higher
at least 22




Claims 8-10 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-43 of copending Application No. 16/466,959 (‘959). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 10, 19 and 21 of ‘959 teach steels composition, properties and microstructure which overlaps the limitations of instant claims 8 and 20. Claim 11 of ‘959 is the same as instant claim 9. And claim 14 of ‘959 is the same as instant claim 10.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05.
The claim limitations of the instant claims, and claims 10-11, 14, 19, and 21 of ‘959 are summarized in the table below.

Instant Claims 8-10 and 20
Claims 10-11, 14, 19, and 21 of ‘959
Composition (wt.%):
C
0.1-0.6
0.15 - 0.6
Mn
 4 - 20
4 – 20
Al
 5 -15
5 - 15
Si
 0 - 2
0 – 2
Fe and unavoidable impurities
Balance
Balance
Optional elements:

Nb
0.01-0.3
0.01-0.3
Ti
0.01-0.2
0.01-0.2
V
0.01-0.6
0.01-0.6
Cu
0.01-2.0
0.01-2.0
Ni
0.01-2.0
0.01-2.0
Ce
0-0.1
0-0.1
B
0-0.01
0-0.01
Mg
0-0.05
0-0.05
Zr
0-0.05
0-0.05

0-2.0
0-2.0
Ta
0-2.0
0-2.0
W
0-2.0
0-2.0
Relational Expression:


(Mn/2Al)×exp(C)
greater than 0.3 to less than 2
greater than 0.3 to less than 2



Microstructure (%):
Austenite 
10-50
10-50
Intragranular Kappa Carbides
2 or less (optional)
up to 2
Ferrite and Ordered Ferrite
Remainder
Remainder
Ferrite


Ordered Ferrite
0.1 or more
0.1 or more
Properties:
Ultimate Tensile Strength (MPa)
 900 or more
900 or more
Density 
7.4 or less
7.4 or less
Elongation (%)
9 or higher
9 or higher


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,400,315 (‘315) the published patent of Del Frate et al. (US-20160194739-A1) used in the 103 rejection above. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 14 of ‘315 teach steels with composition, properties, and microstructure which overlaps the limitations of instant claims 8-10.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05.

Claims 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,900,105 (‘105). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4, 7 and 14 of ‘105 teach steels with composition, properties and microstructure which overlaps the limitations of instant claims 8 and 10. While ‘105 does not explicitly teach the relational expression of instant claim 9, using the ranges of Mn, Al, and C  of claim 1 of ‘105 with the claimed expression leads to a range within that of the expression.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05.
The claim limitations of the instant claims, and claims 1, 4, 7 and 14 of ‘105 are summarized in the table below.

Instant Claims 8-10
Claims 1, 4, 7 and 14  of ‘105
Composition (wt.%):
C
0.1-0.6
0.10 - 0.3
Mn
 4 - 20
7 – 9
Al
 5 -15
6 - 10
Si
 0 - 2
0 – 2
Fe and unavoidable impurities
Balance
Balance
Optional elements:

Nb
0.01-0.3
0-0.3
Ti
0.01-0.2
0-0.2
V
0.01-0.6
0-0.6
Cu
0.01-2.0
---
Ni
0.01-2.0
---
Ce
0-0.1
0-0.1
B
0-0.01
0-0.01
Mg
0-0.05
0-0.010
Zr
0-0.05
0-0.010
Mo
0-2.0
---
Ta
0-2.0
---
W
0-2.0
---



(Mn/2Al)×exp(C)
greater than 0.3 to less than 2
0.61-0.64



Microstructure (%):
Austenite 
10-50

Intragranular Kappa Carbides
2 or less (optional)
up to 5
Ferrite and Ordered Ferrite
Remainder

Ferrite and ferrite 

Remainder
Ordered Ferrite
0.1 or more
0.1 or more
Properties:
Ultimate Tensile Strength (MPa)
 900 or more
600 or more
Density 
7.4 or less
7.3 or less
Elongation (%)
9 or higher
20 or higher



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Perlade et al. (US-20150147221-A1) contains overlapping composition, properties and broad microstructure.
Liu et al. (US-20140363694-A1) contains overlapping composition, broad microstructure, annealing process, and abutting properties.
Chin et al. (US-20090297387-A1) contains overlapping composition, properties and broad microstructure.
Kim et al. (US-20160319388-A1) contains overlapping broad composition, DO3 microstructure, broad microstructure, and broad properties
                                                                

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.C./Examiner, Art Unit 1734                                                                                                                                                                                                        
/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734